DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (WO 2017/164314).

With respect to claim 2, Kodama et al. teaches a tape cassette (30) used for a printer (1) including a thermal head (10) and a cassette holder (8) to which the tape cassette (30) is attachable (as seen in Fig. 3), the tape cassette (30) comprising: a tape roll (206) formed by winding a tape (153), the tape (153) having a width defining a widthwise direction (as seen in 

With respect to claim 3, Kodama et al. teaches the tape cassette further comprising: a ribbon roll (306) accommodated in the casing (31) and formed by winding an ink ribbon (60), an ink contained in the ink ribbon (60) being transferred to the fabric tape (153) in the recessed 

With respect to claim 6, Kodama et al. teaches the tape cassette wherein the pressure member (b2) has one end, and wherein the tape cassette (30) further comprises a second wall (i.e. a wall of the arm supporting b2) positioned in the arm portion (34) at a position (i.e. base of b2) downstream of the one end of the pressure member (b2, as the second wall is a curved wall where b2 is molded to and extends) in the conveying direction (of the tape) to prevent the pressure member (b2) from moving in a downstream direction (i.e. feeding direction, as the second wall secures b2 to the cassette).

With respect to claim 13, Kodama et al. teaches the cassette wherein the tape is a fabric tape (Abstract).

With respect to claim 14, Kodama et al. teaches the cassette wherein the tape printer (1) includes a platen roller (46) facing the thermal head (10) when the tape cassette (30) is attached to the cassette holder (8), and wherein the tape conveying passage (passage defined by the travel .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2017/164314) in view of NISHIHARA et al. (EP 3434493).

With respect to claim 5, Kodama et al. teaches all that is claimed in the above rejection of claim 2 but remains silent regarding the pressure member is a resilient resin film set in the arm portion in a forcibly resiliently deformed state, the resilient resin film having a resilient restoration force to contact and press against the tape.
NISHIHARA et al. teaches a similar pressure member being a resilient resin film (i.e. a leaf spring) set in an arm portion in a forcibly resiliently deformed state [0057], the resilient resin film (52) having a resilient restoration force to contact and press against the tape (against a wall 51).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the pressure member of Kodama et al. with the leaf spring as taught by NISHIHARA et al. because NISHIHARA et al. teaches such a modification improves the running stability of the tape during conveyance [0058].

Claims 7-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2017/164314) in view of Murata et al. (2018/0015758).

 a tape cassette (30) used for a printer (1) including a thermal head (10) and a cassette holder (8) to which the tape cassette (30) is attachable, the tape cassette (30) comprising: a tape roll (206) formed by winding a tape (153), the tape (153) having a width defining a widthwise direction (as seen in Fig. 5); a casing (31) having a surface (31A) and accommodating therein the tape roll (206), a tape conveying passage (i.e. a passage defined by travel path of the tape 153) being defined in the casing (31); a regulation guide (defined by the walls forming the tape outlet port 34a) positioned at the tape conveying passage (as defined by the travel path of the tape 153) to restrict displacement of the tape in the widthwise direction (via the walls of 34a).
Kodama et al. remains silent regarding a pressure member positioned upstream of the regulation guide in a conveying direction of the tape and along the tape conveying passage, the pressure member being in contact with the tape in a contacting direction to apply pressing force to the tape in the contacting direction, wherein the pressure member comprises a resin film positioned between the tape roll and the surface of the casing, and in pressure contact with a widthwise edge of the tape roll.
Murata et al. teaches a similar cassette having a pressure member (180) positioned upstream of a regulation guide (i.e. a hole where the conveyed tape 8 exists the cassette) in a conveying direction of the tape (8) and along the tape conveying passage (defined by the passage of travel of the tape 8), the pressure member (180) being in contact with the tape (8) in a contacting direction (i.e. along an axis of spool 200) to apply pressing force to the tape (8) in the contacting direction (i.e. along the axis of spool 200), wherein the pressure member (180) comprises a resin film (i.e. an elastic body) positioned between the tape roll (8A) and a surface 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the cassette of Kodama et al. to include the pressure member of Murata et al. because such a modification aids in preventing a tape like medium to be loosened while being fed [0098], thereby preventing unwanted jams and misfeeding’s.

With respect to claim 8, Kodama et al. as modified teaches the tape cassette (30) wherein the pressure member (180 of Murata et al.) further comprises an elastic member (an adhesive tape [0090]) positioned between the resin film (of 180) and the casing (supporting surface) to elastically urge the resin film in the contacting direction toward the widthwise edge of the tape roll [0090].

With respect to claim 9, Kodama et al. as modified teaches the tape cassette (30) wherein the elastic member [0090] is adhesively fixed to the surface of the casing [0090], the surface facing the resin film [0090].

With respect to claim 10, Kodama et al. as modified wherein the elastic member (of 180) comprises a first elastic member (i.e. a first 180) and a second elastic member (i.e. a second of 180) positioned at a position diametrically opposite to the first elastic member with respect to an axis of the tape roll (as seen in Fig. 8 of Murata et al.).



With respect to claim 12, Kodama et al. as modified wherein the elastic member (of Murata et al.) presses against at least a portion of the resin film (180) at a position corresponding to a tangential line at an outer diameter of the tape roll (as the tape is unwound from the roll during feeding, 180 and its components contact the edge of the tape tangentially as the spot it separates from the roll).

With respect to claim 15, Kodama et al. teaches the cassette wherein the tape is a fabric tape (Abstract).

With respect to claim 16, Kodama et al. teaches the cassette wherein the tape printer (1) includes a platen roller (46) facing the thermal head (10) when the tape cassette (30) is attached to the cassette holder (8), and wherein the tape conveying passage (passage defined by the travel path of the tape) is bent (as seen in Fig. 4, the path is curved) at the platen roller (46) and at the regulation guide (34a).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853